


EXHIBIT 10.7
PINNACLE FOODS INC.
2013 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made effective as of
the date set forth on the signature page (the “Signature Page”) attached hereto,
between Pinnacle Foods Inc., a Delaware corporation or any successor thereto
(the “Company”), and the participant identified on the Signature Page attached
hereto (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Pinnacle Foods Inc. 2013 Omnibus Incentive
Plan (the “Plan”), the terms of which Plan are incorporated herein by reference
and made a part of this Agreement, and capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock award provided
for herein (the “Restricted Stock Award”) to the Participant pursuant to the
Plan and the terms set forth herein;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.The Restricted Shares.
(a)    Subject to the terms and conditions of the Plan and the additional terms
and conditions set forth in this Agreement, effective as of the Date of Grant
specified on the Signature Page attached hereto, the Company hereby grants to
the Participant an Award consisting of the number of shares of Restricted Stock
(the “Restricted Shares”) set forth on the Signature Page attached hereto. The
Restricted Shares shall vest and become nonforfeitable in accordance with
Section 2 hereof.
2.    Vesting of the Restricted Shares.
(a)    So long as the Participant continues to be employed by the Company, the
Restricted Shares shall become vested and exercisable with respect to 100% of
the Restricted Shares on the third anniversary of the Date of Grant (such vested
Restricted Shares, “Shares”). Notwithstanding any other provision of this
Agreement to the contrary, in the event of a Change

075529-0019-13471-13873967

--------------------------------------------------------------------------------

2



in Control, the Restricted Shares shall, to the extent not then vested or
previously forfeited or cancelled, become fully vested.
(a)    If the Participant’s employment with the Company is terminated for any
reason, or if a Restrictive Covenant Violation (as defined in Section 3(a)
below) occurs, the Restricted Shares shall, to the extent not then vested or
previously forfeited, immediately become forfeited without any further action by
the Company or the Participant, and without any payment of consideration
therefor.
3.    Restrictive Covenants.
(a)    General. To the extent that the Participant and the Company (or an
Affiliate of the Company) is a party to an employment agreement with the Company
containing noncompetition, nonsolicitation, noninterference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such employment agreement shall govern and the
following provisions of Section 3(b) and Section 3(c) shall not apply.
Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees, in
Participant’s capacity as an equity holder in the Company, to the provisions of
Section 3 of this Agreement (the “Restrictive Covenants”).
(b)    Competitive Activity. (i) During the period commencing on the date hereof
and ending on the later of (x) the date that is 12 months after the date the
Participant’s employment with the Company and its Subsidiaries is terminated or
(y) the last day of the period equal to the maximum number of years of base
salary the Participant is entitled to receive as severance under any agreement
with, or plan or policy of the Company or an Affiliate (the “Restricted
Period”), the Participant agrees not to violate or cause to be violated, whether
on the Participant’s own behalf or on behalf of or in conjunction with any other
person or entity, directly or indirectly, any of the following prohibitions:
(ii)    During the Restricted Period, the Participant will not solicit or assist
in soliciting in a Competitive Business (as defined below) the business of any
client or prospective client:
A.    with whom the Participant had personal contact or dealings on behalf of
the Company during the one-year period preceding the Participant’s termination
of employment;
B.    with whom employees directly reporting to the Participant (or the
Participant’s direct reports) have had personal contact or dealings on behalf of
the

075529-0019-13471-13873967

--------------------------------------------------------------------------------

3



Company during the one year immediately preceding the Participant’s termination
of employment; or
C.    for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Participant’s termination of employment.
(iii)    During the Restricted Period, the Participant will not directly or
indirectly:
A.    engage in any business that is engaged in, or has plans to engage in, at
any time during the Restricted Period, any activity that competes in the
business of manufacturing and marketing food products that directly compete with
the core brands of the Company as of the date of Participant’s Termination (and
for such purpose, a “core brand” shall be any brand generating annual revenues
in an amount equal to at least 5% of the Company’s annual revenues, in the
fiscal year preceding the fiscal year of such date) in any geographical area
that is within 100 miles from any geographical area where the Company or its
Affiliates manufactures and markets its products or services (a “Competitive
Business”);
B.    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
C.    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
D.    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates.
(iv)    Notwithstanding anything to the contrary in this Agreement, the
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Competitive Business which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if the
Participant (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.

075529-0019-13471-13873967

--------------------------------------------------------------------------------

4



(v)    During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
A.    solicit or encourage any employee of the Company or its Affiliates to
leave the employment of the Company or its Affiliates; or
B.    hire any such employee who was employed by the Company or its Affiliates
as of the date of the Participant’s termination of employment with the Company
or who left the employment of the Company or its Affiliates coincident with, or
within 120 days (one year in the case of any such employee who reported directly
to the Participant immediately preceding the Participant’s termination of
employment (or the Participant’s direct reports)) prior to or after, the
termination of the Participant’s employment with the Company.
(vi)    During the Restricted Period, the Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates, is such action would result in the Company being disadvantaged. Any
solicitation or hiring, that the Participant is not personally involved in, of
an employee or former employee of the Company through general advertising shall
not, of itself, be a breach of this Section 3(b)(v).
(vii)    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 3(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
(viii)    The period of time during which the provisions of this Section 3(b)
shall be in effect shall be extended by the length of time during which the
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company's application for injunctive relief.
(c)    Confidentiality. (i) The Participant will not at any time (whether during
or after the Participant’s employment with the Company) (x) retain or use for
the benefit, purposes or account of the Participant or any other person; or (y)
disclose, divulge, reveal,

075529-0019-13471-13873967

--------------------------------------------------------------------------------

5



communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information
--including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals -- concerning the past, current or future business, activities and
operations of the Company, its Subsidiaries or Affiliates and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the Board or the Chief Executive Officer of the Company.
(ii)    “Confidential Information” shall not include any information that is (A)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (B) made legitimately available to the Participant
by a third party without breach of any confidentiality obligation; or (C)
required by law to be disclosed (including via subpoena); provided that the
Participant shall give prompt written notice to the Company of such requirement
of law, disclose no more information than is so required, and cooperate, at the
Company’s cost, with any attempts by the Company to obtain a protective order or
similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
Affiliates) or otherwise is disclosed by the Company to any unaffiliated party
that is not under a restriction of confidentiality at least as restrictive as
this restriction upon the Participant; provided, that the Participant may
disclose to any prospective future employer any the termination notice
provisions under any agreement between the Participant and the Company (or an
Affiliate of the Company) and the provisions of this Section 3(c) provided they
agree to maintain the confidentiality of such terms.
(iv)    Upon termination of the Participant’s employment with the Company for
any reason, the Participant shall (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company,
its Subsidiaries or Affiliates; (y) immediately destroy, delete, or return to
the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in

075529-0019-13471-13873967

--------------------------------------------------------------------------------

6



the Participant’s possession or control (including any of the foregoing stored
or located in the Participant’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its Affiliates and Subsidiaries, except
that the Participant may retain only those portions of any personal notes,
notebooks and diaries that do not contain any Confidential Information and his
or her rolodex (or other physical or electronic address book); and (z) fully
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information not within the Participant’s possession or control of
which the Participant is or becomes aware.
(d)    Relief. Participant acknowledges and agrees that the Company’s remedies
at law for a breach or threatened breach of any of the provisions of Section
3(b) of this Agreement or any similar provision applicable to Participant (or a
material breach or material threatened breach of any of the provisions of
Section 3(c) of this Agreement) (a “Restrictive Covenant Violation”) would be
inadequate and the Company would suffer irreparable damages as a result of such
Restrictive Covenant Violation. In recognition of this fact, Participant agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.
(e)    Repayment of Proceeds. If a Restrictive Covenant Violation occurs, or the
Participant breaches the confidentiality provisions of Section 3(c) of this
Agreement, then the Participant shall be required (in addition to any other
remedy available (on a non-exclusive basis), including Section (d) hereof) to
pay to the Company, within ten business days following the first date on which
such Restrictive Covenant Violation or breach of the confidentiality provisions
occurred (or, if later, within ten business days following the Board’s actual
knowledge of such Restrictive Covenant Violation or breach of the
confidentiality provisions), an amount equal to the excess, if any, of (i) the
aggregate after-tax proceeds (taking into account all amounts of tax that would
be recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) the Participant received upon the sale or other disposition of, or
distributions or dividends in respect of, the Restricted Shares over (ii) the
aggregate cost paid by Participant to acquire such Shares, if any.
4.    Certificates. Certificates evidencing the Shares may be issued by the
Company and any such certificates shall be registered in the Participant’s name
on the stock transfer books of the Company promptly after the date hereof, but
shall remain in the physical custody of the Company or its designee at all times
prior to the later of (x) the vesting of Restricted Shares pursuant to this
Agreement, and (y) the expiration of any transfer restrictions set forth in this
Agreement or otherwise applicable to the Shares. As soon as practicable

075529-0019-13471-13873967

--------------------------------------------------------------------------------

7



following such time, certificates for the Shares shall be delivered to the
Participant or to the Participant’s legal guardian or representative along with
the stock powers relating thereto. No certificates shall be issued for
fractional Shares. Notwithstanding the foregoing, the Company may elect to
recognize the Participant’s ownership through uncertificated book entry. To the
extent required by the Company, the Participant shall deliver to the Company a
stock power, duly endorsed in blank, relating to the Restricted Shares that have
not previously vested. However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.
5.    Rights as a Stockholder. The Participant shall be the record owner of the
Shares until or unless such Shares are forfeited pursuant to the terms of this
Agreement, and as record owner shall be entitled to all rights of a common
stockholder of the Company, including, without limitation, voting rights with
respect to the Restricted Shares; provided that (i) any cash or in‑kind
dividends paid with respect to the Restricted Shares shall be accumulated by the
Company and shall be paid to the Participant only when, and if, such Restricted
Shares shall become vested pursuant to the terms of this Agreement, and (ii) the
Restricted Shares shall be subject to the limitations on transfer and
encumbrance set forth in Section 8 of this Agreement.
6.    Legend. To the extent applicable, all book entries (or certificates, if
any) representing the Shares delivered to the Participant as contemplated by
Section 1 above shall be subject to the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable Federal or state laws, and the
Committee may cause notations to be made next to the book entries (or a legend
or legends put on certificates, if any) to make appropriate reference to such
restrictions. Any such book entry notations (or legends on certificates, if any)
shall include a description to the effect of the restrictions set forth in
Section 8 below.
7.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Restricted Shares evidenced impose any obligation on the
Company or any Affiliate to continue the employment or consulting relationship
of the Participant. Further, the Company or any Affiliate may at any time
dismiss the Participant or discontinue any consulting relationship, free from
any liability or any claim under the Plan or this Agreement, except as otherwise
expressly provided herein.
8.    Transfer Restrictions; Lock-up.
(a)    The Restricted Shares may not, at any time prior to becoming vested
pursuant to the terms of this Agreement, be Transferred and any such purported
Transfer shall be void and unenforceable against the Company or any Affiliate;
provided that the designation of a

075529-0019-13471-13873967

--------------------------------------------------------------------------------

8



beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
“Transfer” shall mean (in either the noun or the verb form, including with
respect to the verb form, all conjugations thereof within their correlative
meanings) with respect to any security, the gift, sale, assignment, transfer,
pledge, hypothecation or other disposition (whether for or without
consideration, whether directly or indirectly, and whether voluntary,
involuntary or by operation of law) of such security or any interest therein.
9.    Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto which form a part hereof, including the Restrictive
Covenants, contain the entire understanding of the parties with respect to the
subject matter hereof and thereof, provided that if the Company or its
Affiliates is a party to one or more agreements with the Participant related to
the matters subject to Section 3, such other agreements shall remain in full
force and effect and continue in addition to this Agreement and nothing in this
Agreement or incorporated by reference shall supersede or replace any other
confidentiality, non-competition, non-solicitation, non-disparagement or similar
agreement entered into between the Participant and the Company (or any
subsidiary or Affiliate) to the extent that such agreement is more protective of
the business of the Company or any subsidiary or Affiliate), and provided,
further, that to the extent a Participant is party to any agreement that would,
by its terms, vary the terms of this Agreement (other than with respect to the
matters subject to Section 3 hereof) or provide more favorable rights and
remedies to the Participant, such terms will be deemed amended and shall not
apply to the Incentive Units acquired herein. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and therein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter, subject
to the proviso in the first sentence of this Section.
10.    Withholding. (a)    The Participant shall be required to pay to the
Company or any Affiliate and the Company shall have the right and is hereby
authorized to withhold, from any Shares or from any compensation (including from
payroll or any other amounts payable to the Participant) the amount (in cash,
Shares, or other property) of any required withholding taxes in respect of the
Shares, their grant or vesting or any payment or transfer with respect to the
Shares at the minimum applicable statutory rates, and to take such action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes.
(b)    Without limiting the generality of the foregoing, to the extent permitted
by the Committee, the Participant may satisfy, in whole or in part, the
foregoing withholding liability (i) by delivery of Shares held by the
Participant (which are fully vested and not subject

075529-0019-13471-13873967

--------------------------------------------------------------------------------

9



to any pledge or other security interest) or (ii) by having the Company withhold
from the number of Shares otherwise deliverable to the Participant hereunder
Shares with a fair market value not in excess of the statutory minimum
withholding liability. The Participant agrees to make adequate provision for any
sums required to satisfy all applicable federal, state, local and foreign tax
withholding obligations of the Company which may arise in connection with this
Restricted Stock Award.
11.    Securities Laws; Cooperation. Upon the vesting of any Restricted Shares,
the Participant will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws, the Plan or with this Agreement. Participant further
agrees to cooperate with the Company in taking any action reasonably necessary
or advisable to consummate the transactions contemplated by this Agreement.
12.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
13.    Choice of Law; Jurisdiction; Venue. This Grant shall be governed by and
construed in accordance with the laws of the state of Delaware without regard to
conflicts of laws. Any suit, action or proceeding with respect to this Agreement
(or any provision incorporated by reference), or any judgment entered by any
court in respect of any thereof, shall be brought in any court of competent
jurisdiction in the state of New York or the State of Delaware, and each of the
Participant, the Company, and any transferees hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such suit, action,
proceeding, or judgment. Each of the Participant, the Company, and any
transferees hereby irrevocably waives (a) any objections which it may now or
hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement (or any provision incorporated by
reference) brought in any court of competent jurisdiction in the state of
Delaware, (b) any claim that any such suit, action, or proceeding brought in any
such court has been brought in any inconvenient forum and (c) any right to a
jury trial.
14.    Shares Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Shares granted hereunder are subject to the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

075529-0019-13471-13873967

--------------------------------------------------------------------------------

10



15.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signatures on next page.]





075529-0019-13471-13873967

--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of this March 27, 2013.


Date of Grant: March 27, 2013
Restricted Shares:






Participant




____________________________________
Name:

[Signature Page – Restricted Stock Award Agreement]
075529-0019-13471-13873967

--------------------------------------------------------------------------------

        

Agreed and accepted:




PINNACLE FOODS INC.




 
/s/ Kelley Maggs
By:
Kelley Maggs
Its:
EVP - General Counsel












































075529-0019-13471-13873967